IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NOS. WR-79,042-01 & -02


EX PARTE COREY JACKSON, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. W10-30843-H(A) & W10-30844-H(A) 

IN CRIMINAL DISTRICT COURT NO. 1
FROM DALLAS COUNTY



Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of unlawful
possession of a firearm by a felon and possession of a controlled substance with intent to deliver. 
He was sentenced to ten years' imprisonment on each count.  He did not appeal his convictions.
	Applicant contends, among other things, that although he pleaded guilty with the
understanding that he would serve his sentences in a federal penitentiary, he is not serving his
sentences there.  The trial court concluded that Applicant's pleas were involuntary and recommended
that we grant relief. 
	Relief is granted.  The judgments in cause numbers F-1030843-H and F-1030844-H in
Criminal District Court No. 1 from Dallas County are set aside, and Applicant is remanded to the
custody of the Sheriff of Dallas County to answer the charges as set out in the indictments.  The trial
court shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: January 29, 2014
Do not publish